Citation Nr: 1812438	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for duodenal ulcer.

3. Entitlement to service connection for sleep disturbances, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned Veterans Law Judge at a November 2017 videoconference hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's compensation claim for PTSD, he has submitted two separate letters from a VA Psychologist confirming a diagnosis of PTSD related to in-service stressors, in particular an incident when the Veteran was stationed in Okinawa when he witnessed the death of multiple children in a military truck accident.  To date, the Veteran's claimed stressors upon which the VA Psychologist has based his diagnosis of PTSD have not been confirmed in accordance with 38 C.F.R. § 3.304(f).

The Veteran has asserted that he was deployed to Vietnam on temporary duty assignments and as a result experienced stressors while helping to clear tunnels.  However, his service personnel records show training, duties, security clearances, and locations that are inconsistent with any service or travel to Vietnam for the described infantry duties.  However, the main stressor upon which the Veteran's statements have focused and the current PTSD diagnosis seems to be based largely on the Veteran's experience while stationed in Okinawa.  Specifically, the Veteran testified that he witnessed multiple children get run over by a Marine truck.  The Veteran indicated that the Marine driving the truck did not originally notice running over the children, but that a later military investigation identified the driver.  The Veteran testified that he held one of the children as she lay dying.  

The record contains an April 2012 formal finding of a lack of information required to verify the stressors, subsequent to the Veteran's January 2011 compensation claim.  After a review of the record, including consideration of the diagnosis of PTSD by a VA psychologist, the Board has determined that remand to attempt to verify the Veteran's claimed stressor is appropriate.  Notably, the April 2012 formal finding was issued prior to the Veteran submitting specific information regarding his claimed stressor.  In deference to the Veteran, another attempt to verify the reported stressors is warranted in light of the PTSD diagnosis of record.

With respect to the Veteran's compensation claim for sleep disturbances, the Veteran clarified at this November 2017 hearing that this claim was specific to secondary disturbances resulting from his claimed PTSD.  He distinguished this claim form a June 2010 diagnosis of obstructive sleep apnea.  As the Veteran has claimed sleep disturbances as secondary to PTSD, the Board finds that it is intertwined with the remanded issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

With respect to the Veteran's compensation claim for a duodenal ulcer, a March 2013 VA examination determined the Veteran's ulcer had resolved and that there were no current manifestations of disability.  In a March 2014 statement the Veteran reported flare-ups of his ulcer and he testified as to recurring symptoms at his November 2017 Board hearing.  The Veteran's ex-wife submitted a December 2017 statement confirming the Veteran's testimony.  As a result, a new VA examination is warranted in order to determine if there is a current disability.  It is of note that service treatment records contain relevant treatment and the Veteran reported symptoms consistent with the disorder at his separation examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to confirm the Veteran's reported stressors, to include his assertion regarding witnessing the death of children while stationed in Okinawa in 1964.  As he reported that the vehicle accident involved a Marine driver, requests for confirming information to the appropriate service department is in order.  

Document the steps taken in the file.

2. Obtain any outstanding VA treatment records.

3. Schedule the Veteran for a VA examination to determine the etiology of his claimed sleep disturbances.  

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed sleep disorder is causally or etiologically related to the Veteran's active service.  

In doing so, please discuss the Veteran's reported "frequent trouble sleeping" upon separation.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed sleep disorder was caused by, or is aggravated by any service-connected disease or injury, to include the Veteran's claimed PTSD.

If any service-connected disability or the Veteran's claimed PTSD aggravates a sleep disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

A complete rationale for any opinion expressed should be provided in a report.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4. Schedule the Veteran for a VA examination to determine the etiology of his claimed duodenal ulcer.  

Based on a review of the record, the examiner should:

a) Determine if the Veteran currently has a duodenal ulcer or residuals of any relevant in-service condition now or at any time during the period of the appeal.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed disorder is causally or etiologically related to the Veteran's active service.  

A complete rationale for any opinion expressed should be provided in a report.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

5. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




